                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 LEONARD WIMBERLY, JR.,

                Plaintiff,                                 CIVIL ACTION NO.: 6:17-cv-146

        v.

 JOSEPH HUTCHINGSON, in his individual
 capacity,

                Defendant.


                                             ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. (Doc. 12.) No parties to this action filed

Objections.     Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation as the opinion of the Court. The Court DISMISSES Plaintiff’s requests for

punitive and compensatory damages. Plaintiff’s retaliation and deliberate indifference claims shall

remain pending, and Plaintiff’s surviving requested relief includes a declaratory judgment, court

costs, and nominal damages. (Id. at p. 7.)

       SO ORDERED, this 6th day of May, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
